Citation Nr: 1016633	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for liver disease.

2.  Entitlement to service connection for arthritis/gout.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a heart disability, 
to include ischemic heart disease as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant & K.H.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2010 by the 
undersigned Veterans Law Judge. 

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for a 
heart disability, to include ischemic heart disease as due to 
exposure to herbicides, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeals for entitlement 
to service connection for liver disease and entitlement to 
service connection for arthritis/gout.


	
(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement 
to service connection for liver disease, by the Veteran, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal of entitlement 
to service connection for arthritis/gout, by the Veteran, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the appeals of 
entitlement to service connection for liver disease and 
entitlement to service connection for arthritis/gout and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.


ORDER

Entitlement to service connection for liver disease is 
dismissed.

Entitlement to service connection for arthritis/gout is 
dismissed.




REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Veteran testified in February 
2010 that he suffered from acoustic trauma during service.  
The RO has confirmed that the Veteran participated in combat 
operations.  See "Confirmation of Stressor" Memo, September 
2009.  As such, exposure to acoustic trauma is conceded.

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran testified that he has had difficulty hearing 
since his discharge from service.  In this regard, the Board 
notes that he is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, acoustic trauma 
during service has been conceded.  Particularly of note, the 
service treatment records contain an audiogram from 1966, 
which appears to indicate some degree of hearing loss in the 
left ear.

The Veteran submitted a private audiologic examination from 
February 2010 that indicated he has mild to severe bilateral 
sensorineural hearing loss, more severe in the left ear.  
However, due to the lack of a medical opinion concerning a 
nexus between the current disability and in-service noise 
exposure, there is not sufficient evidence to render a 
decision on service connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disabilities may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4).

The Veteran is also seeking entitlement to service connection 
for a heart disability, to include ischemic heart disease as 
due to exposure to herbicides.

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C.A § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new diseases (or disabilities): ischemic heart 
disease, Parkinson's disease, and B cell leukemias. As 
required by 38 U.S.C.A. § 1116, VA will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
these diseases.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  See Chairman's Memorandum, No. 01-09-25 
(Nov. 20, 2009).

The Veteran's exposure to herbicides has been conceded.  
However, the Board notes that the Veteran does not currently 
have a diagnosis of ischemic heart disease.  VA outpatient 
records indicate that the Veteran is diagnosed with occlusion 
and stenosis of the carotid artery, without cerebral 
infarction.  

However, the Veteran had an echocardiogram in January 2006 
that did show some abnormalities.  There was a mild tricuspid 
regurgitation, a mildly enlarged left atrial, trace mitral 
regurgitation and a mitral valve Doppler pattern suggestive 
of abnormal relaxation.  The Board finds that a VA 
examination is necessary to clarify the Veteran's heart 
disability and to provide an opinion regarding the nature and 
etiology of his disability.  Additionally, all updated 
treatment records be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.

2.  After any updated records have been 
obtained, afford the Veteran a VA 
examination for bilateral hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, specifically including the 
audiogram from 1966.  Please provide an 
interpretation of this audiogram which 
complies with current VA law to the 
extent possible.  Also obtain a 
complete history of the Veteran's noise 
exposure prior to, during, and after 
his military service.  

The examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent 
probability or greater) that the 
Veteran's bilateral hearing loss is due 
to his noise exposure during service.  
Noise exposure in service is conceded.  

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the incurrence of 
the disability, in addition to his 
statements regarding the continuity of 
symptomatology.  The examiner must not 
rely solely on the absence of evidence 
in the service treatment records to 
provide a negative opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  After any updated records have been 
obtained, afford the Veteran a VA 
examination for his heart disability.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.

The examiner should clarify the 
Veteran's diagnosis and must indicate 
whether the Veteran has ischemic heart 
disease. 

The examiner is then asked to render an 
opinion as to whether it is as least as 
likely as not (50 percent probability 
or greater) that any diagnosed heart 
disorder is etiologically related to 
his period of active service, to 
include in-service herbicide exposure.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  See 38 C.F.R. § 3.655.

5.  After all of the above actions have 
been completed, and the Veteran has 
been given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran and 
his representative a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


